MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Apr 03 2018, 5:31 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Zachariah M. Phillips                                    Karen R. Swopes
Indianapolis, Indiana                                    Terre Haute, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Amy Fulk,                                                April 3, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         77A01-1706-DR-1358
        v.                                               Appeal from the Sullivan Superior
                                                         Court
Jonathan Fulk,                                           The Honorable Hugh R. Hunt,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         77D01-1112-DR-408



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018       Page 1 of 17
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Amy Fulk (Mother), appeals the trial court’s Order,

      modifying the custody and parenting time of the minor children in favor of

      Appellee-Petitioner, Jonathan Fulk (Father).


[2]   We affirm.


                                                   ISSUES
[3]   Mother presents us with four issues on appeal, which we restate as:


          (1) Whether the trial court showed bias during the proceedings and denied

              Mother due process;

          (2) Whether the trial court properly proceeded on Mother’s emergency

              petition to modify custody of J.F.;

          (3) Whether the trial court erred in modifying parenting time with J.F; and

          (4) Whether the trial court failed to include in its Order that the parenting

              time coordinator had discretion to modify Mother’s parenting time

              pursuant to the Indiana Parenting Time Guidelines.


                      FACTS AND PROCEDURAL HISTORY
[4]   On February 27, 2012, the marriage between Mother and Father was dissolved

      by agreed settlement. In their settlement, the parties consented to share joint

      legal and physical custody of their two minor children, A.F., born on January

      10, 2003, and J.F., born on October 29, 2005. On July 14, 2014, the parties

      modified custody by agreement, assenting that Mother would have primary

      Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 2 of 17
      physical custody of A.F. and Father would have primary physical custody of

      J.F.; each party was to receive parenting time pursuant to the Indiana Parenting

      Time Guidelines. After the parties modified custody, Father no longer received

      significant parenting time with A.F.


[5]   At some point in October of 2015, Father contacted A.F.’s school, West Vigo

      Middle School, to inquire how she was doing. When West Vigo Middle School

      informed Father that A.F. had missed a lot of school days, he called the

      Department of Child Services (DCS) and requested them to investigate. A.F.’s

      school records revealed that she was absent from school for 137.5 full and half

      days for the combined 2014/15 and 2015/16 school years. For the 2015/16

      school year alone, it was determined that A.F. was absent for 112 full days and

      an additional 17 partial days. A.F.’s school records included a certificate of

      student’s illness and capacity form, dated November 12, 2015 and signed by

      Robert Fallon, MD. When the school nurse requested Mother to sign a release

      for A.F.’s medical records, Mother refused.


[6]   In October of 2015, Mother also informed Father that A.F. was being treated at

      Riley Hospital for Children (Riley Hospital) after being diagnosed with cancer

      and that she was terminally ill. When Father was scheduled to accompany

      A.F. to a doctor’s appointment, it was cancelled at the last minute. Although

      Father carried health insurance on A.F., no medical claims were submitted,

      and, not receiving any further information from Mother, Father, upon

      contacting Riley Hospital directly, discovered that no records of any treatment

      existed. A.F.’s Guardian Ad Litem (GAL) contacted the manager of Riley

      Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 3 of 17
      Hematology Oncology Outpatient Clinic who, upon examination of the

      signature on the certificate of student’s illness, disavowed any familiarity with

      the signature as being of one of the physicians at Riley. After a diligent search

      of the records, the manager also informed the GAL that there were no records

      establishing A.F. had been treated at Riley Hospital.


[7]   Father discovered that A.F. had been treated and released from the emergency

      department of Union Hospital at Terre Haute on September 30, 2015.

      Although Mother testified that A.F. had been treated for an enlarged spleen

      during that visit, the medical records do not indicate such a finding. In fact, the

      results of all the tests appear to be normal. A mere fifteen days after A.F. had

      been treated and released from Union Hospital, Father was alerted of a benefit

      to raise funds for A.F.’s treatment for leukemia. Father did not attend as he did

      not believe that A.F. was terminally ill.


[8]   On July 8, 2016, Father filed a motion for rule to show cause, a motion for

      expedited hearing, and a motion for attorney fees 1 (First Motion). On

      September 13, 2016, the parties appeared before the trial court regarding the

      First Motion and agreed that Father’s parenting time would start again by

      October 13, 2016, and that the parties would participate in counseling to

      rehabilitate the relationship between Father and A.F. On November 28, 2016,




      1
       It should be pointed out that Appellant’s Appendix is woefully incomplete. Besides the chronological case
      summary and the trial court’s order, Appellant failed to submit any of the other filings or pleadings that are
      helpful to this court in its review.

      Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018               Page 4 of 17
      Father filed a second motion for modification of custody of A.F., a motion for

      modification of parenting time, a motion for rule to show cause, and a motion

      for attorney fees (Second Motion).


[9]   On January 31, 2017, the GAL filed a report with the trial court and a request

      for order mandating the disclosure of A.F.’s medical records, which was

      granted by the trial court that same day. On March 3, 2017, the GAL filed a

      request for hearing with the trial court. Thereafter, on April 7, 2017, Father

      again filed a motion for rule to show cause, for attorney fees, and a motion for

      the appointment of a parenting time coordinator (Third Motion). On April 12,

      2017, the trial court held a hearing on Father’s Third Motion and found Mother

      in direct contempt of court for failing to provide the requested medical records,

      as ordered previously. The trial court allowed Mother one week to purge her

      contempt. On April 19, 2017, Mother failed to provide any evidence of medical

      records, leading the trial court to exclaim “the fact that there’s -you cannot

      provide one (1) shred of medical evidence that this child has been diagnosed

      with anything, it’s just, it’s preposterous, it’s unacceptable.” (Suppl. Tr. p. 75).

      Accordingly, the trial court entered an order, mandating Mother to serve

      twenty days at the Sullivan city-county correctional facility due to her contempt

      of the trial court’s order to provide “documentation regarding [A.F.’s] diagnosis

      of and treatment for CLL.” (Appellee’s App., Vol. II, p. 35). During the time

      Mother served her jail sentence, Father was granted temporary physical custody

      of A.F. To date, Mother has yet to provide records of any medical providers or




      Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 5 of 17
       affiliated university, indicating that A.F. was diagnosed and treated for CLL

       Blood Disorder/Leukemia or any other terminal illness.


[10]   During the twenty days A.F. was in Father’s custody while Mother was serving

       her sentence for contempt, A.F. spent time with family members she had not

       seen in years and appeared to enjoy herself. After Mother was released and

       A.F. returned to her custody, Father has not received any parenting time with

       A.F. On May 19, 2017, the GAL filed her report with the trial court,

       recommending a change in custody of A.F. from Mother to Father. On May

       30, 2017, the day before the parties’ modification hearing, Mother filed a

       petition for emergency custody of J.F.


[11]   On May 31, 2017, the trial court conducted a hearing on the parties’ motions

       for modification of the children’s custody. During the hearing, the trial court

       treated the hearing as “a continuation of the hearings that have gone before”

       and, as such, took judicial notice of previous testimony and incorporated the

       exhibits already admitted during the hearing of April 12, 2017. (Tr. Vol II, p.

       5).


[12]   In response to Mother’s allegations raised in her petition for emergency custody

       of J.F., Father testified that he had dropped his son off for parenting time with

       his Mother on Friday, May 26, 2017. At the time, J.F. appeared fine. The

       following day, Saturday, May 27, 2017, J.F. was admitted to the emergency

       room at Regional Hospital. The medical records indicated that J.F. was

       diagnosed with a broken arm. Although the x-ray appeared normal, the MRI


       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 6 of 17
       showed a “slight volar angulation of the distal humerus, and an elbow joint

       effusion is present.” (Exh. 7). DCS was informed because J.F. explained that

       his Father had hurt his right arm by pulling him off his ATV the Tuesday

       before. Recalling the incident, Father explained that J.F. was out on his Razor,

       picking up sticks on the field, while Father was on a tractor. At a certain point,

       J.F. complained that his right arm had “lost power.” (Tr. Vol. II, p. 130).

       Later that evening, J.F. called Mother and told her about the incident. Father

       asked J.F. if he needed to go to the emergency room, but J.F. assured him that

       he was “fine.” (Tr. Vol. II, p. 131). The following morning. J.F. went fishing

       and tossed the football around with his stepbrother.


[13]   On July 10, 2017, the trial court issued its very detailed findings of fact,

       conclusions of law, and judgment, decreeing, in pertinent part:


               Educational Neglect. Due to the complete lack of any medical
               record that supports Mother’s assertion that [A.F.] was
               diagnosed and treated for CLL Blood Disorder/Leukemia, the
               [c]ourt finds that [A.F.] was not diagnosed and treated for CLL
               Blood Disorder/Leukemia. As such, the level of educational
               neglect, 112 full days and 17 partial days in the 201/2016 school
               year, is a substantial change of circumstances that supports a
               change of custody pursuant to [I.C. §] 31-17-2-21.


               Mental and Physical Health: It is clear to the [c]ourt that
               Mother’s story of [A.F.’s] CCL Blood Disorder/Leukemia is a
               fabrication. The [c]ourt also concludes from the nature of the
               fabrication and extent to which Mother has held firm to it that
               she may be suffering from some type of mental illness, whether
               Munchausen by proxy, antisocial personality disorder or some
               other type of mental illness, and as a result that parenting time

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 7 of 17
        with Mother might endanger the child’s physical health or
        significantly impair the child’s emotional development, and that
        it is in the best interest of [A.F.] for parenting time with Mother
        to be supervised.


        Further, the nature of the fabrication is particularly troubling to
        this [c]ourt. The lack of empathy and respect for those who
        suffer true pain and hardship due to terminal illness is appalling.
        It is beyond the pale that a person or persons would benefit from
        a fundraiser for an illness that is fabricated. It is beyond the pale
        that a doctor’s signature would be forged to perpetuate this lie.


        It is clear to the [c]ourt that custody of [J.F.] should not only
        remain with Father because Mother has not met her burden of
        proof regarding modification of custody (emergency or
        otherwise), but that Mother’s parenting time with [J.F.] should
        be supervised as well. The [c]ourt finds that, for [J.F.] as well,
        parenting time with Mother might endanger his physical health
        or significantly impair his emotional development, and that it is
        in the best interest of [J.F.] for parenting time with Mother to be
        supervised. [J.F.’s] injuries and story do not align with the
        observations of multiple persons who observed and interacted
        with him in the days preceding Mother’s parenting time with him
        commencing on May 26, 2017. They also do not align with the
        observations of multiple persons who have observed and
        interacted with Father and son over the years.


        Parental Alienation: It is clear to the [c]ourt that Mother has no
        intention of allowing Father to have parenting time with his
        daughter. The [c]ourt is convinced that if custody of [A.F.] were
        to remain with Mother, that Father would never have the
        opportunity to have a relationship with his daughter. It is clear
        that Mother’s actions in routinely denying parenting time to
        Father, to which Father was entitled, is a substantial change in
        the interrelationship of the parties, which permits a modification
        in custody pursuant to Indiana caselaw. It is also clear that
Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 8 of 17
               profound parental alienation has already occurred due to the
               fabrication of [A.F.’s] illness. [A.F.] clearly blames Father for
               the consequences of her Mother’s lies.


       (Appellant’s App. Vol. II, pp. 24-25).


[14]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review


[15]   The trial court entered specific findings of fact and conclusions thereon in its

       Order modifying custody and parenting time in favor of Father. Pursuant to

       Indiana Trial Rule 52(A), this court will “not set aside the findings or judgment

       unless clearly erroneous, and due regard shall be given to the opportunity of the

       trial court to judge the credibility of the witnesses.” Jarrell v. Jarrell, 5 N.E.3d

       1186, 1190 (Ind. Ct. App. 2014) (citing D.C. v. J.A.C., 977 N.E.2d 951, 953 (Ind.

       2012)), trans. denied. Considering only the evidence most favorable to the trial

       court’s judgment and all reasonable inferences derived therefrom, we will find

       clear error only if the evidence, either directly or by inference, fails to support

       the findings, or if the findings fail to support the conclusions. Id.


[16]   In addition, there is a well-established preference in Indiana “for granting

       latitude and deference to our trial judges in family law matters.” Swadner v.

       Swadner, 897 N.E.2d 966, 971 (Ind. Ct. App. 2008). “[A]ppellate courts ‘are in

       a poor position to look at a cold transcript of the record, and conclude that the

       trial judge, who saw the witnesses, observed their demeanor, and scrutinized

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 9 of 17
       their testimony as it came from the witness stand, did not properly understand

       the significance of the evidence.’” D.C., 977 N.E.2d at 956-57 (quoting Kirk v.

       Kirk, 770 N.E.2d 304, 307 (Ind. 2002)). Our State’s courts have long

       emphasized a concern that there be finality in matters concerning child custody.

       Baxendale v. Raich, 878 N.E.2d 1252, 1258 (Ind. 2008). “Modification of

       custody is an area committed to the sound discretion of the trial court, and we

       are constrained to neither reweigh evidence nor judge the credibility of

       witnesses.” Joe v. Lebow, 670 N.E.2d 9, 23 (Ind. Ct. App. 1996).


                                         I. Judicial Bias and Prejudice


[17]   Mother first contends that trial court’s numerous instructions preventing her

       from presenting any testimony with respect to A.F.’s illness amounted to bias

       and violated her due process rights. The law presumes that a judge is unbiased

       and unprejudiced in the matters that come before the judge. Flowers v. State, 738

       N.E.2d 1051, 1060 (Ind. 2000), reh’g denied. A judge has the discretionary

       power to disqualify himself or herself sua sponte whenever any semblance of

       judicial bias or impropriety comes to the judge’s attention. Id. In addition,

       where a judge harbors actual prejudice in a case, justice requires that a sua

       sponte judicial disqualification from the case be made. Id. The test for

       determining whether a judge should recuse himself or herself is “whether an

       objective person, knowledgeable of all the circumstances, would have a

       reasonable basis for doubting the judge’s impartiality.” James v. State, 716

       N.E.2d 935, 940 (Ind. 1999). Furthermore, the party alleging judicial bias

       “must show that the trial judge’s action and demeanor crossed the barrier of
       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 10 of 17
       impartiality and prejudiced the [party’s] case.” Flowers, 738 N.E.2d at 1061.

       An adverse ruling alone is insufficient to show bias or prejudice. Id. at 1060

       n.4.


[18]   Mother proceeded pro se during the continuation of trial on May 31, 2017. It is

       well settled that pro se litigants are held to the same standards as licensed

       attorneys, and thus are required to follow procedural rules. Evans v. State, 809

       N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. However, when Mother

       questioned the GAL and Father’s witnesses, she was prone to interject her own

       testimony. As such, the trial court had to instruct her on numerous occasions

       to ask questions only. During Mother’s cross-examination of the GAL, the trial

       court navigated the issue as follows:


               [TRIAL COURT]: Again, you’re not asking questions. So, [],
               maybe I can take over here.
               [MOTHER]: Sorry.
               [TRIAL COURT]: The assertion’s been made by [Mother], and
               maybe we can put that to rest, that you [i.e., GAL] may be just
               focused in on a short period of time. Is there any way we can
               kind of clarify that? I mean, we understand that—and you must
               understand [Mother], it’s not like she has the time[] to go over
               every second [] every facet of the relationship from beginning to
               end. I mean, it’s [] only possible that she is going to get a quick
               snapshot sometimes[.]



       (Tr. pp. 28-29). When Mother commenced presenting her case-in-chief, the

       trial court advised her that she had “the right to present [her] case as she

       wanted.” (Tr. p. 179).




       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 11 of 17
[19]   Nevertheless, claiming that the trial court displayed actual bias, Mother argues

       that the trial court did not allow her to present any testimony to contradict

       Father’s allegations that she had fabricated A.F.’s illness. By order of January

       31, 2017, the trial court had mandated Mother to present A.F.’s medical

       records. Mother refused and was held in contempt, serving twenty days in jail.

       Despite the fact that Mother never provided A.F.’s medical records and the trial

       court reminded her of the contempt, the hearing transcript is littered with

       Mother’s testimony referencing A.F.’s illness. The trial court even noted in its

       findings of fact:


               32. Mother testified, under oath, that [A.F.] was diagnosed and
               treated for CLL Blood Disorder and that is why she was absent
               from school, and also that she was treated for it in a ‘university
               study.’ Mother described for the [c]ourt the ‘shots’ that [A.F.]
               was given as treatment. Mother also indicated to the GAL that
               [A.F.] has received an evaluation/consultation at Riley Hospital
               for Children.


       (Appellant’s App. Vol. II, p. 15). Furthermore, evidence presented during the

       April 12, 2017 hearing, which the trial court took judicial notice of during the

       May 31, 2017 hearing, revealed the GAL reporting:


               I discussed [A.F.’s] health issue with [Mother] and she explained
               in September of 2015 she became concerned because the doctors
               could not figure out what was wrong with [A.F.]. She indicated
               she took [A.F.] for a ‘consult with Riley Children’s Hospital’ and
               ‘they wanted to remove [A.F.’s] spleen and do chemo. I chose a
               less invasive process through St Louis Children’s Hospital.’
               [Mother] reported [A.F.] was diagnosed with ‘CLL blood
               disorder’ and explained it was a ‘type of leukemia.’ I inquired as

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 12 of 17
               to whether she had brought any documentation regarding the
               illness and she indicated she did not and that she was not going
               to provide any information to me or to [Father]. She stated ‘I am
               not giving [Father] the information. John has it.’ I provided her
               documentation where Riley Hospital and St Louis Children’s
               Hospital had reported they had no records regarding [A.F.]. She
               stated that was correct because Riley was merely a consult and
               the ‘trial’ [A.F.] received was administered by a ‘University’
               rather than the Hospital. [Mother] presented pictures that she
               represented were done during [A.F.’s] treatment. However,
               [A.F.’s] face did not physically appear in the pictures, which she
               said was due to [A.F.] not liking to have her picture taken.
               [Mother] reported her lack of willingness to provide any further
               information is because [Father] would merely find fault in the
               type of treatment she chose to seek on behalf of [A.F.], but
               acknowledged the treatment was successful and [A.F.] is doing
               well. She stated ‘I am putting my foot down . . . something else
               will come from it.’ [Mother] repeatedly expressed her feelings of
               frustration regarding [Father] and stated ‘it’s got to stop. Why
               am I trying to prove myself worthy? He should be proving he is
               worthy.’


       (Appellant’s App. Vol. II, p 18).


[20]   At no point was Mother prevented from presenting her case or from

       questioning witnesses. At most, the trial court admonished her and reminded

       her “not to expound [] forever” on A.F.’s illness. (Tr. p. 23). Despite this

       reprimand, numerous witnesses testified about A.F.’s perceived illness and its

       impact on their lives and Mother was allowed to cross-examine them. The trial

       court clearly considered this evidence when it issued its Order. Accordingly,

       we cannot conclude that an objective person, knowledgeable of all the

       circumstances, would have a reasonable basis for doubting the judge’s

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 13 of 17
       impartiality” or that the trial court’s “demeanor” prejudiced Mother. See James,

       716 N.E.2d at 940: Flowers, 738 N.E.2d at 1061.


                                II. Mother’s Emergency Petition for Custody


[21]   Despite Mother filing an emergency petition for modification of J.F.’s custody

       the day before the hearing, she now contends that the trial court erred on

       proceeding on her petition. Indiana Trial Rule 6(D) provides that “[a] written

       motion, other than one which may be heard ex parte, and notice of the hearing

       thereof shall be served not less than five (5) days before the time specified for

       the hearing, unless a different period is fixed by these rules or by order of the

       court.” During the hearing, the trial court consulted the parties, noting that

       “yesterday a Verified Petition for Emergency custody was filed,” but that

       counsel for Father had informed the court that they are “willing to address this

       motion here today.” (Tr. p. 120). Mother did not object and presented her

       evidence related to her petition. As Mother had the opportunity to present

       evidence and introduce exhibits related to her emergency petition, she cannot

       now be heard to complain.


                                     III. Modification of Parenting Time


[22]   Next, Mother claims that the trial court abused its discretion by modifying her

       parenting time with J.F., modifying child support, and modifying the parties’

       financial obligations with respect to the children’s extra-curricular activities.

       Again reiterating her arguments about the trial court’s treatment of her

       emergency petition for modification of J.F.’s custody—which we rejected—

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 14 of 17
       Mother contends that as the custody issue should not have been decided, the

       parenting time should likewise not have been altered. Moreover, as “[n]o

       motion was ever filed to address extra-curricular expenses,” the trial court’s

       order abused its discretion in ordering them split. (Appellant’s Br. p. 20).

       Father, on the other hand and without any reference to the record, responds

       that “[i]n addition to the motion for a modification of custody and parenting

       time, Father’s motion included the language ‘and for all other just and proper

       relief in the premises,’ which would properly include child support.”

       (Appellee’s Br. p. 30).


[23]   Indiana Appellate Rule 50(A)(2)(f) provides that the Appellant’s Appendix shall

       contain “pleadings and other documents from the Clerk’s Record in

       chronological order that are necessary for resolution of the issues raised on

       appeal.” Mother’s Appendix only includes the chronological case summary,

       and the trial court’s order, while Father’s Appendix included those same

       documents, as well as the trial court’s order of June 1, 2017, the order of April

       19, 2017, and mother’s emergency petition for custody of J.F. Neither party

       provided us with any other motions, and most notable in absence are Father’s

       three motions for modification of custody. Because the parties failed to comply

       with the Indiana Appellate Rules, we have no basis on which to review the

       substantive issue of parenting time and child support with regard to J.F.

       Mindful of the discretion yielded by trial courts in family matters, we affirm the

       trial court’s Order.


                                       IV. Parenting Time Coordinator

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 15 of 17
[24]   Lastly, Mother complained that during the hearing the trial court had agreed

       that the parenting time coordinator could modify Mother’s parenting time

       pursuant to the Indiana Parenting Time Guidelines. Mother maintains that

       even though the trial court stated that this would be memorialized in its written

       Order, the Order does not contain this language.


[25]   When discussing parenting time, the trial court stated:


               [TRIAL COURT]: Well that’s now modified. [J.F.’s] parenting
               time with [Mother] is going to be modified to supervised. There
               will be no summer parenting time as it is, unless that is addressed
               at a later hearing and I reverse myself, but as of now parenting
               time with [Mother] and [J.F.] will be supervised.
               [MOTHER]: And how long will that be?
               [TRIAL COURT]: Until further order of the [c]ourt.
               [MOTHER]: What do I need to abide by that. Do I need to see
               this evaluation [sic]?
               [TRIAL COURT]: [The parenting time coordinator] is going to
               coordinate you[r] parenting time with [J.F.] and [A.F.] Once I
               receive an evaluation from an accredited psychologist that shows
               that there’s no issues with you, no danger to the children, then
               [the parenting time coordinator] will have the discretion to
               increase parenting time pursuant to the Indiana Parenting Time
               Guidelines. And she will not have to have the assistance of the
               [c]ourt in doing that.

               ****

               [TRIAL COURT]: [] [B]ut before you’re [sic] parenting time is
               increased, we would have to have that information.

       (Tr. pp. 216-16). Accordingly, while Mother is correct that the parenting time

       coordinator can increase her parenting time without the involvement of the trial

       court, the trial court did not bestow this discretion on the parenting time

       coordinator until the trial court receives the report of Mother’s psychological

       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 16 of 17
       evaluation. As Mother does not dispute the order of a psychological

       evaluation, we affirm the trial court.


                                             CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion by modifying the custody and parenting time of the minor children in

       favor of Father.


[27]   Affirmed.


[28]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 77A01-1706-DR-1358 | April 3, 2018   Page 17 of 17